DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a method for verifying the primary structure of a protein employing mass spectrometry and simulated ion clusters.
Group II, claim(s) 16-39, drawn to a method of verifying the primary structure of a protein employing mass spectrometry directed to different charge states for the protein and simulated ion clusters.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require/employ the technical feature of “different charge states” for a protein - though Group I explicitly states the use of a computer algorithm with their states and Group II does not - this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. (W.O. 2004/081535 A2).  Wang et al. disclose (abstract) methods for the determination of the proteome, including primary profile and quaternary profile of a proteome; methods for determining a proteome status in a biological sample; and further states that the methods of their invention may be used to analyze the structure of protein drugs or to analyze the status of gene expression. Furthermore, Wang et al. recites (claims 16) and discloses (section “C.”, p. 21-22) the use of charge states from mass spectrometric data for analyzing proteins via peptides. 
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/09/2022.
Applicant's election with traverse of (Group II) claims 16-39 in the reply filed on 03/09/2022 is acknowledged.  The traversal is on the ground(s) that:  
“Applicant submits that Wang discloses a method for proteomic analysis using a bottom-up method, in which the protein to be analyzed underwent protease digestion before employing mass spectrometry detection. On the other hand, the present application is directed towards a method for verifying the primary structure of a protein using a top-down method, in which the intact protein is directly detected and analyzed in mass spectrometry. A skilled artisan would understand that the analyzing method for a protease treated sample in Wang cannot be used for an intact protein as described herein the present application, for their totally different algorithm. Further, since the top-down method developed to analyze the primary structure of a protein is not disclosed in Wang, it should be considered as the common special technical feature of Group I and Group II.”  Emphasis added.
This is not found persuasive because the methods discussed above by the applicant are not expressly encompassed within the currently filed instant claims and have not been considered by the Examiner. Furthermore, Wang et al. expressly discloses (p. 19, first paragraph) a new system for analyzing structure profiled of proteins, protein complexes, or whole proteomes; as well as methods for analyzing proteins and/or proteomes (claims 1-69). With this stated, the Examiner maintains the current restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-30, and their corresponding dependent claims, recite(s) the limitation "each ion cluster member" in their respective first lines.  There is insufficient antecedent basis for this limitation in the claim, nor is it clear as to where this limitations originates from (Is the member a component of the ion cluster or is it a grouping for different ion clusters?).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0282587 A1 (Jones et al.).
In regards to instant claims 16 and 28; Jones et al. discloses (abstract, fig. 1-18, and table 1) computer-readable storage mediums, methods and systems useful for analyzing samples via mass spectrometry. Jones et al. discloses (para. [0011]) analyzing a test sample that can be a biological fluid, wherein one embodiment discloses (para. [0110]) precipitating a “protein” for analysis. Jones et al. discloses (para. [0025]) methods for making a normalization or standardization data table, the method comprising steps of:  i) receiving a mass spectrometry data set on a standard sample having one or more isotopic standards (para. [0025]) - (encompassing “obtaining a mass spectrum of a full-length protein”), the mass spectrometry data set comprising intensities for one or more m/z features including the one or more isotopic standards (para. [0025]) - (“identifying from the mass spectrum a plurality of ion clusters …”), ii) comparing intensities for one or more m/z features with intensities for the one or more isotopic standards, thereby determining a reference isotopic standard or a combination of reference isotopic standards for each of the one or more m/z features (para. [0025]) - (encompassing “calculating a master ion cluster from the plurality of ion clusters …” for each one or more m/z features), and iii) populating a data table with one or more m/z entries corresponding to the one or more m/z features, wherein each m/z entry of the data table comprises an intensity ratio of one or more m/z features divided by the intensity of the reference isotopic standard or reference isotopic standards for the one or more m/z features (para. [0025]) - (encompassing “comparing the master ion cluster with a series of simulated ion clusters …” and the variation of claimed “series of simulated ion clusters …”); optionally, the step of receiving the mass spectrometry data may be repeated one or more times and the comparing step may comprise determining a coefficient of variation for the ratios of intensities of each of the one or more m/z features to each of the one or more isotopic standards. (Emphasis added; the “optional” citation above is not a requirement). 
In regards to instant claim 17; Jones et al discloses (para. [0120]) the use of FTMS because of its high mass accuracy and “high resolution.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0282587 A1 (Jones et al.).
In regards to instant claim 23; Jones et al. discloses (para. [0107]) of bioinformatics and biostatistical analyses to test a method for LC-FTMS. 
Jones et al. does not explicitly disclose the statistical testing of the instant claims (i.e. chi-square test, Pearson's chi-square test, chi-square test with Yate's correlation, Fisher's exact test, McNemar's test, and Cochran's Q test); however, it would have been obvious to one of ordinary skill in the art at the time of invention to encompass the statistical testing of the instant claims within the bioinformatics and biostatistical analyses of Jones et al. for the purpose of testing reliability and reproducibility (para. [0107]) of the LC-FTMS method created by Jones et al.

Allowable Subject Matter
Claim(s) 17 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The instant claims recite methods of verifying protein structures wherein ion clusters are calculated via the method of the instant claims; see instant claims. Jones et al. discloses (para. [0011]) analyzing a test sample that can be a biological fluid, wherein one embodiment discloses (para. [0110]) precipitating a “protein” for analysis. Jones et al. discloses (para. [0025]) methods for making a normalization or standardization data table, wherein their method observes ion groups and produces data tables. However, Jones et al. does not produce their ion groups/clusters via the method the instant claims; therefore, these instant claims are seen as being novel over the current prior art of record.

Claim(s) 18-21 and 25-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797